DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 10/28/2021 with traverse of Group I, claims 1-8 for further examination. Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

3.	Applicant timely traversed the restriction (election) requirement in the reply filed on 10/28/2021. Applicant's election with traverse of Group I, claims 1-8.
The traversal is on the grounds that the Examiner's search of Groups II and III, claims 9-20, is likely to provide a proper search for Group I, claims 1-8, and therefore respectfully submit that examination of Groups I, II, and III will not present an undue burden
This is not found persuasive because regardless of the search method, inventions with different limitations will require different search strategies, and the times to consider the relevancy of collective references would increase proportionality as well. 
Also, even though a few U.S. Patents disclosing a system may have some of the common features of all species, it is recognized that a system comprising a kiss roller having a surface that picks up by contact a wet film comprising molten metal and 
Thus far, applicant has not proved or provided convincing argument that there is no material difference between the three inventions on the record. Therefore, the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 08/18/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 1, line 10 recites “processing”, then lines 11 & 13 also recite “processing”, wherein it is unclear whether lines 11 & 13 are referencing the processing” recited in line 10 or additional processing and if it’s additional processing are lines 11 & 13 referencing the same processing or different processing. For examination purposes, examiner is interpreting “processing” in lines 11 & 13 as “the processing”. To correct this problem, amend lines 11 & 13 to recite “the processing”.
Claims 2-8 are rejected at least based on their dependency from claim 1.

Allowable Subject Matter
7.         Claims 1-8 would be allowable if amended to overcome the current rejections under 35 U.S.C. 112(b) above.  Claims 1-8 would be allowable because the closest prior arts of record, Belanger et al. (US 4,824,746 A), Belanger et al. (US 4,911,995 A), Lavoie et al. (US 2004/0159964 A1), Umehara et al. (US 2017/0072512 A1) & Herle et al. (US 2019/0190000 A1), do not disclose or suggest “a secondary melt pool operable to replenish the molten metal in the primary melt pool; and an engagement mechanism coupled with the secondary melt pool and operable to move the secondary melt pool radially toward and radially away from the primary melt pool” as recited in claim 1.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717